El Juez Asociado Señor Aldrey,
emitió la opinión del-tribunal.
El apelado nos pide que desestimemos esta apelación por ser frívola.
La demanda en este caso fue presentada en una corte de-distrito para cobrar nn pagaré por $475 más $46.54 por in-*587tereses, en total $521.54. La obligación de pagar venció el 4 de febrero de 1930 y la demanda fué presentada el 22 de diciembre de 1930. Según el pagaré en que consta esa obliga-ción el demandado apelante se comprometió a pagar intereses del 11 por ciento al año desde el vencimiento de su deuda. Ese documento está escrito en inglés y las palabras en él usadas con respecto al pago de intereses dicen así: “With interest at the rate of eleven per cent per annum after maturity.” La sentencia fué condenatoria y el único motivo que alega el apelante para que la revoquemos es que sólo está obligado a pagar intereses al vencimiento de cada año, y que siendo por menos de un año los $46.54 reclamados en la demanda por intereses no puede dicha cantidad agregarse a los $475 de la deuda por lo que la corte inferior careció de jurisdicción en este asunto.
La alegación del apelante es frívola, pues las palabras usadas en el pagaré respecto al pago de intereses lo que significan es que el tipo del interés será el del 11 por ciento al año y no que los intereses se deban cada año. Sólo son determinantes del tanto por ciento por año pero el derecho a cobrarlos a ese tipo surge desde el vencimiento de la obligación de pagar la deuda principal, ya sean días o meses los transcurridos hasta que la demanda es presentada. Por consiguiente, la fracción de año reclamada por intereses era debida y pudo con los $475 dar jurisdicción a la corte inferior.

La apelación debe ser desestimada.

El Juez Asociado Señor Córdova Dávila no intervino.